Citation Nr: 1140379	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  03-10 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right foot disability, to include plantar fasciitis and osteoarthritic changes at the metatarsal heads.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for plantar fasciitis and osteoarthritic changes at the metatarsal heads.  

This case was originally before the Board in May 2004, at which time it was remanded for additional development of the record and to ensure due process.  By a decision dated in February 2005, the Board denied the Veteran's claim.  He appealed this determination to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in March 2006 granted a Joint Motion for Partial Remand.  In October 2006, the Board again remanded the claim.  In a June 2007 determination, the Board denied the claim.  A June 2008 Court Order granted a Joint Motion for Remand.  By decisions dated August 2009 and July 2011, the Board remanded the claim for additional development of the record.  The case is again before the Board for appellate consideration.  

The Board points out that the Veteran's claim for service connection for bilateral leg conditions with degenerative joint disease of the knees was denied in the February 2005 Board decision.  In addition, the Board's August 2009 determination denied service connection for a left foot disability.  This decision, accordingly, is limited to the matter set forth on the preceding page.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A right foot disability, to include plantar fasciitis and osteoarthritic changes at the metatarsal heads, was initially demonstrated many years following service, and the competent and probative evidence fails to establish it is related to service.



CONCLUSION OF LAW

A right foot disability, to include plantar fasciitis and osteoarthritic changes, was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated May 2004, November 2005 and November 2006, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was advised by letters dated March and November 2006 how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  Although VCAA notice was not completed until after initial adjudication of the claim, the Veteran was not prejudiced thereby as the claim was readjudicated thereafter.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, the reports of VA examinations, a statement from a friend, and the Veteran's testimony at two hearings, including one before the undersigned. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  As noted, VA opinions and clinical examinations with respect to the issue on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained, and clinical examinations, in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  The examiners considered all of the pertinent evidence of record, to include service medical records and VA treatment records, and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  Where warranted clarifying VA medical opinion was also obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  The service treatment records disclose the Veteran was seen in December 1962.  It was noted there was exostosis of the right dorsum of the foot.  There was reddened skin over the top.  The Veteran related that all shoes, except tennis shoes, caused this.  It was indicated he had been referred for possible removal of the exostosis.  The examiner queried as to whether the Veteran should be profiled as to no running.  When he was seen later that day in the surgical clinic, it was indicated there was a prominent bone structure on the dorsum of the foot.  X-rays revealed a small soft tissue projection lateral to the first cuneiform bone.  It was suggested the Veteran change his shoes.

An arthroplasty of the distal interphalangeal articulation of the third and fourth digits of the right foot was performed at a private facility in November 1985.  The diagnosis was hammertoe deformity of the third and fourth digits of the right foot.

On VA examination of the feet in September 1998, the Veteran asserted he had always been fitted with the wrong size shoes in service.  He claims he bought a larger size which improved the foot pain.  X-rays revealed osteoarthritic changes at the first metatarsal joint of the right foot.  The pertinent diagnosis was plantar fasciitis and osteoarthritic changes at the metatarsal heads, most notable at the first metatarsal head of the right foot, with mild tenderness.  

In 2001, the Veteran submitted a copy of what is purported to be a label from a prescription he allegedly received in service.  It reflects he was to take two tablets four times a day.  The name of the medication was not listed.  It appears it was signed by the physician who treated the Veteran in December 1962

The Veteran was again examined by the VA in January 2007.  He reported he developed plantar fasciitis and osteoarthritis in the metatarsal heads of the right foot due to wearing an improper boot size.  X-rays of the right foot showed a bony deformity on the first terminal phalanx, consider old trauma.  There were moderate degenerative joint disease changes on the first metacarpal phalangeal joint, and on the third, fourth and fifth distal interphalangeal joints with bony resorption of the distal fourth middle phalanx.  Following an examination, the diagnoses were plantar fasciitis of the right foot and osteoarthritis of the metatarsal heads of the right foot. 

In a statement received in April 2005, R.W.S. related he had been a friend of the Veteran since they met in the summer of 1966.  He related he was aware from very early on that the Veteran had problems involving his feet.   

The evidence against the Veteran's claim includes the service treatment records and the post-service medical opinions.  While the Veteran was seen in December 1962 for an exostosis of the right foot, there is no further indication in the service treatment records that he was seen for any right foot complaints.  In addition, he denied any foot trouble on a report of medical history in April 1964.  A clinical evaluation of the feet was normal on the separation examination in April 1964.

Following the VA examination in September 1998, the examiner stated there was no evidence of a hammertoe deformity.  He added that plantar fasciitis is a common condition in males and can be disabling, but there was no evidence it was service-connected.  He also stated that osteoarthritic changes did not appear to be service-connected.  

As noted above, the January 2007 VA examination diagnosed plantar fasciitis and osteoarthritis of the metatarsal heads of the right foot.  The examiner opined it was less likely than not that these conditions were related to service.  He observed there was no specific treatment in service for them and there was a long period of civilian life prior to the need for medical intervention regarding osteoarthritis of the metatarsal heads of plantar fasciitis.  

The Veteran was afforded a VA examination in September 2010.  The examiner reviewed the claims folder.  He noted that he disagreed with the radiologist's interpretation of the January 2007 X-rays of the right foot.  He indicated that cystic changes (nonspecific) of the distal phalanx of the hallux are not necessarily suggestive of post-traumatic changes.  He added there had been surgical resection (partial middle phalangectomy) not bone reabsorption of the fourth toe.  He also stated there was no evidence of exostosis of the cuneiforms and no heel spur.  The impressions were status post partial phalangectomy of the fourth toe of the right foot; hallux limitus; degenerative arthritis of the hallux metatarsophalangeal joint and degenerative arthritis of the distal interphalangeal joint of the lesser toes.

The examiner then addressed various matters.  He stated there was no convincing evidence that plantar fasciitis existed.  He maintained the current symptoms could be attributed to degenerative arthritis of the hallux of the metatarsophalangeal joint and, to a lesser extent, degenerative arthritis of the distal interphalangeal joints of the lesser toes.  He believed there was no reason to believe the Veteran had ever had a hammertoe.  He related that the surgery that was performed was a partial middle phalangeal resection of the fourth toe, and this would be used to treat a mallet toe and not a hammertoe.  There was no current mallet toe deformity.  The examiner noted that the cause of a mallet toe was usually idiopathic, but could be caused by muscle imbalance, trauma, or a tight shoe box.  Since it was a bilateral condition in the Veteran, a traumatic etiology was unlikely.  He pointed out the service treatment records document the Veteran was treated for a right foot condition, the exact nature of which was unclear, but the records were suggestive of a soft tissue condition.  He further observed that the X-rays in service did not demonstrate an exostosis, but rather a soft tissue condition adjacent to the first medial cuneiform.  This would be essentially a soft tissue swelling that could be caused by poor fitting shoes on a temporary basis.  However, this condition no longer existed.  

The examiner also stated that a distal phalanx condition of the hallux did not contribute to the Veteran's symptoms at the present time.  His main problem currently was degenerative arthritis of the metatarsophalangeal joint of the hallux.  A poor fitting shoe was not considered to be an etiological factor in the development of degenerative arthritis of the hallux.  The examiner noted the separation examination made no mention of a mallet toe deformity.  He added the Veteran received treatment for bilateral mallet toes involving the fourth toe from one to two decades or longer after service, and this would be consistent with a hammertoe developing well after his separation from service.  He reiterated that a poor fitting shoe could be a contributing factor to a mallet toe.  He stated it was conceivable, but unlikely, that wearing poor fitting shoes for approximately two years in service could pre-dispose to the later development of a mallet toe deformity.  He concluded it was less likely than not that the Veteran's mallet toes (which have been surgically corrected and no longer exist) and degenerative arthritis of the hallux metatarsophalangeal joint were caused by service, in particular poor fitting shoes

Following the Board's July 2011 remand, the examiner was requested to provide clarifying information.  This was accomplished later that month.  He noted that when the Veteran was seen in the surgical clinic in December 1962, it was documented there was no exostosis.  The examiner added that since he had not examined him in 1998, he could not determine whether the Veteran had plantar fasciitis at that time.  His examination in September 2010 was entirely inconsistent with a diagnosis of plantar fasciitis.  He observed that plantar fasciitis is not caused by poorly fitting shoes.  He noted that in the vast majority of cases, plantar fasciitis was a self-limited condition and not a "static condition."  The examiner added that the Veteran was not treated for plantar fasciitis in service, and that if he had it, the condition had resolved.  Even if the Veteran had a dorsal exostosis of the foot, which he did not have, this could not cause plantar fasciitis.  He opined that if the Veteran had plantar fasciitis, it was not caused by service, including by wearing too small shoes in service, nor a dorsal exostosis of the foot (which did not exist).  He further commented that hallux limitus/rigidus was a common condition in the general population and was not caused by poor fitting shoes.  The examiner also stated that the Veteran's hallux limitus was not caused by service, including wearing too small shoes or a dorsal exostosis of the foot (which did not exist).

The examiner further noted that degenerative arthritis of the toes was a common condition in the general population.  While toe deformities (mallet/hammer) are generally thought to be caused by subtle muscle imbalance, some consider a tight toe box to be a worsening factor.  He pointed out that there was nothing in the service treatment records that referred to a tight toe box or any toe problems.  The service treatment records only mentioned a skin irritation on the dorsum of the foot, and this had nothing to do with the toes.  He stated that degenerative arthritis of the toes was not caused by poor fitting shoes.  The examiner opined that it was less likely than not that the Veteran's degenerative arthritis of the distal interphalangeal joint of the lesser toes was a result of service, to include the exostosis of the right dorsum of the foot (which did not exist) of having to wear too small shoes in service.  Finally, the examiner stated that even in the radiologist's interpretation of the January 2007 X-rays of the right foot were correct, it had nothing to do with the Veteran's claim.  The service treatment records did not document any treatment for a great toe condition and "old trauma" could not be caused by having to wear too small shoes in service or an exostosis of the dorsum of the foot (which did not exist).  

The Board acknowledges the Veteran was seen for complaints involving the right foot during service in December 1962.  It is significant to point out, however, that there is no further indication he was seen in service for his right foot.  It must also be emphasized that the Veteran denied he had any foot problems when he was examined in April 1964, prior to his separation from service.  His feet were normal at that time.  This is inconsistent with the Veteran's assertion his right foot problems have been present since his initial in-service complaints.  The Board finds, therefore, that the Veteran is not credible in describing the onset of his right foot disability, to include continuity of symptomatology.  

There is no indication of treatment for right foot problems, including arthritis, for many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Board finds, therefore, that the in-service complaints were acute and transitory and resolved without residual disability.  

The Board acknowledges the Veteran's assertions that right foot disability is the result of his military service, specifically, the fact the boots he wore in service were too tight.  However, as a lay person, he is not competent to diagnose a foot disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board notes the Veteran has not provided any medical opinion to support his allegation that his right foot problems are related to service, to include the wearing of shoes that were too tight.  In fact, the only medical opinions of record are to the effect that his right foot disability, to include plantar fasciitis and osteoarthritis, are not related to service.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of his right foot disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a right foot disability, to include plantar fasciitis and osteoarthritis.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right foot disability, to include plantar fasciitis and osteoarthritic changes, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


